PER CURIAM:
Thomas Harley seeks to appeal the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Harley v. Montgomery, No. 3:06-cv-00425-RBH, 2007 WL 2156634 (D.S.C. July 25, 2007). We also deny Harley’s pending motions for appointment of counsel and for an injunction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
AFFIRMED.